Citation Nr: 0901905	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1992 to 
June 1994.  He served in the Naval Reserve on active duty for 
training (ACDUTRA) from February 16, 2003 to February 28, 
2003; September 7, 2003 to September 30, 2003; February 29, 
2004 to March 12, 2004; and August 15, 2004 to August 30, 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the RO denied 
service connection for hypertension.  

FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's hypertension is related to service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1121, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

In a March 2005 letter, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  The RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  

In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has not been given a 
VA examination.  As explained below, the evidence does not 
show that hypertension was incurred or aggravated during the 
veteran's service on active duty or active duty for training.  
Without such evidence, service connection cannot be granted.  
The Board concludes that a remand to accord the appellant a 
VA examination pertinent to his hypertension service 
connection claim is not warranted.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The phrase "active military, naval, or air service" from 
38 U.S.C.A. § 1110 includes any period of ACDUTRA during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) (2008).  
The term "ACDUTRA" means full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22)(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(c) 
(2008).  

Hypertension is a disease that is covered under a 
presumption.  38 U.S.C.A. § 1112.  If hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Under federal regulations, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101 note (1) (2008).  Also, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  The regulations show that there 
is a difference between being diagnosed with hypertension and 
having hypertension that is compensable for VA purposes.  

III.  Analysis 

The veteran contends that his hypertension became manifest 
while he was in service.  

As mentioned above, the veteran served on active duty from 
July 1992 to June 1994.  The veteran's service treatment 
records from this period do not show findings of 
hypertension.  The veteran's April 1994 separation 
examination and his November 2000 Reserve enlistment 
examination showed no blood pressure problems or complaints 
in regard to hypertension.  The veteran was given a general 
VA examination in August 1994 and his blood pressure was 
120/80 (recumbent) and 130/80 (standing).  As late as August 
2002, a service treatment record noted that the veteran did 
not have hypertension.  The veteran cannot be service 
connected for hypertension based on his active duty service 
because he did not have hypertension during his active duty 
service.  

The presumption does not operate to provide for service 
connection either.  A VA medical record shows that the 
veteran was first diagnosed with hypertension in June 2003.  
He was also started on medication at this time.  Upon 
physical examination his blood pressure reading was 140/80.  
October and July 2002 VA medical records state that the 
veteran had "elevated blood pressure without a diagnosis of 
hypertension."  His blood pressure readings were 142/70 in 
October and 149/73 in July.  These records which chronicle 
the veteran's beginnings of his hypertension show that the 
presumption regarding hypertension does not apply in the 
veteran's case.  The veteran's hypertension did not manifest 
itself to a degree of 10 percent within one year from date of 
termination of service.  The record does not show that the 
veteran had hypertension after one year from his active duty 
service.  

As mentioned above, the veteran served on ACDUTRA for several 
periods from 2003 to 2004.  However, the veteran cannot show 
eligibility for service connection for hypertension via his 
ACDUTRA.  No medical or treatment records show blood pressure 
readings during the veteran's periods of ACDUTRA, which are 
required to establish service connection for hypertension.  
38 C.F.R. § 4.104, DC 7101, note (1).  The only veterans (as 
defined by 38 U.S.C.A. § 101(2)) who are entitled to the 
benefits of the presumptions of 38 C.F.R. § 3.309, are those 
who either (1) served on active duty; (2) were disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty during active duty for training; or (3) were 
disabled or died from an injury incurred in or aggravated in 
line of duty during inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  The presumption does 
not apply for the veteran's ACDUTRA.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hypertension 
because there is no evidence of pertinent disability in 
service or for several years following service.  While there 
is a current diagnosis of hypertension, there is no true 
indication that hypertension is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  In view of the 
absence of findings of hypertension in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating hypertension to service would be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2008).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


